
	
		II
		111th CONGRESS
		1st Session
		S. 1131
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Wyden (for himself,
			 Mr. Burr, Mr.
			 Whitehouse, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide certain high cost Medicare beneficiaries suffering from multiple
		  chronic conditions with access to coordinated, primary care medical services in
		  lower cost treatment settings, such as their residences, under a plan of care
		  developed by a team of qualified and experienced health care
		  professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Independence at Home Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the November 2007
			 Congressional Budget Office Long Term Outlook for Health Care Spending, unless
			 changes are made to the way health care is delivered, growing demand for
			 resources caused by rising health care costs and to a lesser extent the
			 nation’s expanding elderly population will confront Americans with increasingly
			 difficult choices between health care and other priorities. However,
			 opportunities exist to constrain health care costs without adverse health care
			 consequences.
			(2)Medicare beneficiaries with multiple
			 chronic conditions account for a disproportionate share of Medicare spending
			 compared to their representation in the overall Medicare population, and
			 evidence suggests that such patients often receive poorly coordinated care,
			 including conflicting information from health providers and different diagnoses
			 of the same symptoms.
			(3)People with chronic conditions account for
			 76 percent of all hospital admissions, 88 percent of all prescriptions filled,
			 and 72 percent of physician visits.
			(4)Studies show that hospital utilization and
			 emergency room visits for patients with multiple chronic conditions can be
			 reduced and significant savings can be achieved through the use of
			 interdisciplinary teams of health care professionals caring for patients in
			 their places of residence.
			(5)The Independence at Home Act creates a
			 chronic care coordination pilot project to bring primary care medical services
			 to the highest cost Medicare beneficiaries with multiple chronic conditions in
			 their home or place of residence so that they may be as independent as possible
			 for as long as possible in a comfortable setting.
			(6)The Independence at Home Act generates
			 savings by providing better, more coordinated care across all treatment
			 settings to the highest cost Medicare beneficiaries with multiple chronic
			 conditions, reducing duplicative and unnecessary services, and avoiding
			 unnecessary hospitalizations, nursing home admissions, and emergency room
			 visits.
			(7)The Independence at Home Act holds
			 providers accountable for improving beneficiary outcomes, ensuring patient and
			 caregiver satisfaction, and achieving cost savings to Medicare on an annual
			 basis.
			(8)The Independence at Home Act creates
			 incentives for practitioners and providers to develop methods and technologies
			 for providing better and lower cost health care to the highest cost Medicare
			 beneficiaries with the greatest incentives provided in the case of highest cost
			 beneficiaries.
			(9)The Independence at Home Act contains the
			 central elements of proven home-based primary care delivery models that have
			 been utilized for years by the Department of Veterans Affairs and house
			 calls programs across the country to deliver coordinated care for
			 chronic conditions in the comfort of a patient’s home or place of
			 residence.
			3.Establishment of voluntary Independence at
			 Home chronic care coordination pilot project under traditional Medicare
			 fee-for-service program
			(a)In generalTitle XVIII of the Social Security Act is
			 amended—
				(1)by amending subsection (c) of section 1807
			 (42 U.S.C. 1395b–8) to read as follows:
					
						(c)Independence at Home chronic care
				coordination pilot projectA
				pilot project for Independence at Home chronic care coordination programs for
				high cost Medicare beneficiaries with multiple chronic conditions is set forth
				in section 1807A.
						;
				and
				(2)by inserting after section 1807 the
			 following new section:
					
						1807A.Independence at Home chronic care coordination pilot
		  project(a)Implementation
								(1)In generalThe Secretary shall provide for the phased
				in development, implementation, and evaluation of Independence at Home programs
				described in this section to meet the following objectives:
									(A)To improve patient outcomes, compared to
				comparable beneficiaries who do not participate in such a program, through
				reduced hospitalizations, nursing home admissions, or emergency room visits,
				increased symptom self-management, and similar results.
									(B)To improve satisfaction of patients and
				caregivers, as demonstrated through a quantitative pre-test and post-test
				survey developed by the Secretary that measures patient and caregiver
				satisfaction of care coordination, educational information, timeliness of
				response, and similar care features.
									(C)To achieve a minimum of 5 percent cost
				savings in the care of beneficiaries under this title suffering from multiple
				high cost chronic diseases.
									(2)Initial implementation (phase I)
									(A)In generalIn carrying out this section and to the
				extent possible, the Secretary shall enter into agreements with at least two
				unaffiliated Independence at Home organizations in each of the 13 highest cost
				States (based on average per capita expenditures per State under this title),
				in the District of Columbia, and in 13 additional States that are
				representative of other regions of the United States and include medically
				underserved rural and urban areas, to provide chronic care coordination
				services for a period of three years or until those agreements are terminated
				by the Secretary. Such agreements under this paragraph shall continue in effect
				until the Secretary makes the determination described in paragraph (3) or until
				those agreements are supplanted by new agreements under such paragraph. The
				phase of implementation under this paragraph is referred to in this section as
				the initial implementation phase or phase
				I.
									(B)PreferenceIn selecting Independence at Home
				organizations under this paragraph, the Secretary shall give a preference, to
				the extent practicable, to organizations that—
										(i)have documented experience in furnishing
				the types of services covered by this section to eligible beneficiaries in the
				home or place of residence using qualified teams of health care professionals
				that are directed by individuals who have the qualifications of Independence at
				Home physicians, or in cases when such direction is provided by an Independence
				at Home physician to a physician assistant who has at least one year of
				experience providing gerontological medical and related services for
				chronically ill individuals in their homes, or other similar qualification as
				determined by the Secretary to be appropriate for the Independence at Home
				program, by the physician assistant acting under the supervision of an
				Independence at Home physician and as permitted under State law, or
				Independence at Home nurse practitioners;
										(ii)have the capacity to provide services
				covered by this section to at least 150 eligible beneficiaries; and
										(iii)use electronic medical records, health
				information technology, and individualized plans of care.
										(3)Expanded implementation phase (Phase
				II)
									(A)In generalFor periods beginning after the end of the
				3-year initial implementation period under paragraph (2), subject to
				subparagraph (B), the Secretary shall renew agreements described in paragraph
				(2) with Independence at Home organization that have met all 3 objectives
				specified in paragraph (1) and enter into agreements described in paragraph (2)
				with any other organization that is located in any State or the District of
				Columbia, that was not an Independence at Home organization during the initial
				implementation period, and that meets the qualifications of an Independence at
				Home organization under this section. The Secretary may terminate and not renew
				such an agreement with an organization that has not met such objectives during
				the initial implementation period. The phase of implementation under this
				paragraph is referred to in this section as the expanded
				implementation phase or phase II.
									(B)ContingencyThe expanded implementation under
				subparagraph (A) shall not occur if the Secretary finds, not later than 60 days
				after the date of issuance of the independent evaluation under paragraph (5),
				that continuation of the Independence at Home project is not in the best
				interest of beneficiaries under this title or in the best interest of Federal
				health care programs.
									(4)EligibilityNo organization shall be prohibited from
				participating under this section during expanded implementation phase under
				paragraph (3) (and, to the extent practicable, during initial implementation
				phase under paragraph (2)) because of its small size as long as it meets the
				eligibility requirements of this section.
								(5)Independent evaluations
									(A)In generalThe Secretary shall contract for an
				independent evaluation of the initial implementation phase under paragraph (2)
				with an interim report to Congress to be provided on such evaluation as soon as
				practicable after the first year of such phase and a final report to be
				provided to Congress as soon as practicable following the conclusion of the
				initial implementation phase, but not later than 6 months following the end of
				such phase. Such an evaluation shall be conducted by individuals with knowledge
				of chronic care coordination programs for the targeted patient population and
				demonstrated experience in the evaluation of such programs.
									(B)Information to be includedEach such report shall include an
				assessment of the following factors and shall identify the characteristics of
				individual Independence at Home programs that are the most effective in
				producing improvements in—
										(i)beneficiary, caregiver, and provider
				satisfaction;
										(ii)health outcomes appropriate for patients
				with multiple chronic diseases; and
										(iii)cost savings to the program under this
				title, such as in reducing—
											(I)hospital and skilled nursing facility
				admission rates and lengths of stay;
											(II)hospital readmission rates; and
											(III)emergency department visits.
											(C)Breakdown by conditionEach such report shall include data on
				performance of Independence at Home organizations in responding to the needs of
				eligible beneficiaries with specific chronic conditions and combinations of
				conditions, as well as the overall eligible beneficiary population.
									(6)Agreements
									(A)In generalThe Secretary shall enter into agreements,
				beginning not later than one year after the date of the enactment of this
				section, with Independence at Home organizations that meet the participation
				requirements of this section, including minimum performance standards developed
				under subsection (e)(3), in order to provide access by eligible beneficiaries
				to Independence at Home programs under this section.
									(B)AuthorityIf the Secretary deems it necessary to
				serve the best interest of the beneficiaries under this title or the best
				interest of Federal health care programs, the Secretary may—
										(i)require screening of all potential
				Independence at Home organizations, including owners (such as through
				fingerprinting, licensure checks, site-visits, and other database checks),
				before entering into an agreement;
										(ii)require a provisional period during which a
				new Independence at Home organization would be subject to enhanced oversight
				(such as prepayment review, unannounced site visits, and payment caps);
				and
										(iii)require applicants to disclose previous
				affiliation with entities that have uncollected Medicare or Medicaid debt, and
				authorize the denial of enrollment if the Secretary determines that these
				affiliations pose undue risk to the program.
										(7)RegulationsAt least three months before entering into
				the first agreement under this section, the Secretary shall publish in the
				Federal Register the specifications for implementing this section. Such
				specifications shall describe the implementation process from initial to final
				implementation phases, including how the Secretary will identify and notify
				potential enrollees and how and when beneficiaries may enroll and disenroll
				from Independence at Home programs and change the programs in which they are
				enrolled.
								(8)Periodic progress reportsSemi-annually during the first year in
				which this section is implemented and annually thereafter during the period of
				implementation of this section, the Secretary shall submit to the Committees on
				Ways and Means and Energy and Commerce of the House of Representatives and the
				Committee on Finance of the Senate a report that describes the progress of
				implementation of this section and explaining any variation from the
				Independence at Home program as described in this section.
								(9)Annual best practices
				conferenceDuring the initial
				implementation phase and to the extent practicable at intervals thereafter, the
				Secretary shall provide for an annual Independence at Home teleconference for
				Independence at Home organizations to share best practices and review treatment
				interventions and protocols that were successful in meeting all 3 objectives
				specified in paragraph (1).
								(b)DefinitionsFor purposes of this section:
								(1)Activities of daily livingThe term activities of daily
				living means bathing, dressing, grooming, transferring, feeding, or
				toileting.
								(2)CaregiverThe term caregiver means, with
				respect to an individual with a qualifying functional impairment, a family
				member, friend, or neighbor who provides assistance to the individual.
								(3)Eligible beneficiary
									(A)In generalThe term eligible beneficiary
				means, with respect to an Independence at Home program, an individual
				who—
										(i)is entitled to benefits under part A and
				enrolled under part B, but not enrolled in a plan under part C;
										(ii)has a qualifying functional impairment and
				has been diagnosed with two or more of the chronic conditions described in
				subparagraph (C); and
										(iii)within the 12 months prior to the
				individual first enrolling with an Independence at Home program under this
				section, has received benefits under part A for the following services:
											(I)Non-elective inpatient hospital
				services.
											(II)Services in the emergency department of a
				hospital.
											(III)Any one of the following:
												(aa)Skilled nursing or sub-acute rehabilitation
				services in a Medicare-certified nursing facility.
												(bb)Comprehensive acute rehabilitation facility
				or Comprehensive outpatient rehabilitation facility services.
												(cc)Skilled nursing or rehabilitation services
				through a Medicare-certified home health agency.
												(B)DisqualificationsSuch term does not include an
				individual—
										(i)who is receiving benefits under section
				1881;
										(ii)who is enrolled in a PACE program under
				section 1894;
										(iii)who is enrolled in (and is not disenrolled
				from) a chronic care improvement program under section 1807;
										(iv)who within a 12-month period has been a
				resident for more than 90 days in a skilled nursing facility, a nursing
				facility (as defined in section 1919), or any other facility identified by the
				Secretary;
										(v)who resides in a setting that presents a
				danger to the safety of in-home health care providers and primary caregivers;
				or
										(vi)whose enrollment in an Independence at Home
				program the Secretary determines would be inappropriate.
										(C)Chronic conditions describedThe chronic conditions described in this
				subparagraph are the following:
										(i)Congestive heart failure.
										(ii)Diabetes.
										(iii)Chronic obstructive pulmonary
				disease.
										(iv)Ischemic heart disease.
										(v)Peripheral arterial disease.
										(vi)Stroke.
										(vii)Alzheimer’s Disease and other dementias
				designated by the Secretary.
										(viii)Pressure ulcers.
										(ix)Hypertension.
										(x)Neurodegenerative diseases designated by
				the Secretary which result in high costs under this title, including amyotropic
				lateral sclerosis (ALS), multiple sclerosis, and Parkinson’s disease.
										(xi)Any other chronic condition that the
				Secretary identifies as likely to result in high costs to the program under
				this title when such condition is present in combination with one or more of
				the chronic conditions specified in the preceding clauses.
										(4)Independence at home
				assessmentThe term
				Independence at Home assessment means a determination of
				eligibility of an individual for an Independence at Home program as an eligible
				beneficiary (as defined in paragraph (3)), a comprehensive medical history,
				physical examination, and assessment of the beneficiary’s clinical and
				functional status that—
									(A)is conducted in person by an
				individual—
										(i)who—
											(I)is an Independence at Home physician or an
				Independence at Home nurse practitioner; or
											(II)a physician assistant, nurse practitioner,
				or clinical nurse specialist, as defined in section 1861(aa)(5), who is
				employed by an Independence at Home organization and is supervised by an
				Independence at Home physician or Independence at Home nurse practitioner;
				and
											(ii)does not have an ownership interest in the
				Independence at Home organization unless the Secretary determines that it is
				impracticable to preclude such individual’s involvement; and
										(B)includes an assessment of—
										(i)activities of daily living and other
				co-morbidities;
										(ii)medications and medication
				adherence;
										(iii)affect, cognition, executive function, and
				presence of mental disorders;
										(iv)functional status, including mobility,
				balance, gait, risk of falling, and sensory function;
										(v)social functioning and social
				integration;
										(vi)environmental needs and a safety
				assessment;
										(vii)the ability of the beneficiary’s primary
				caregiver to assist with the beneficiary’s care as well as the caregiver’s own
				physical and emotional capacity, education, and training;
										(viii)whether, in the professional judgment of
				the individual conducting the assessment, the beneficiary is likely to benefit
				from an Independence at Home program;
										(ix)whether the conditions in the beneficiary’s
				home or place of residence would permit the safe provision of services in the
				home or residence, respectively, under an Independence at Home program;
										(x)whether the beneficiary has a designated
				primary care physician whom the beneficiary has seen in an office-based setting
				within the previous 12 months; and
										(xi)other factors determined appropriate by the
				Secretary.
										(5)Independence at Home care
				teamThe term
				Independence at Home care team—
									(A)means, with respect to a participant, a
				team of qualified individuals that provides services to the participant as part
				of an Independence at Home program; and
									(B)includes an Independence at Home physician
				or an Independence at Home nurse practitioner and an Independence at Home
				coordinator (who may also be an Independence at Home physician or an
				Independence at Home nurse practitioner).
									(6)Independence at Home
				coordinatorThe term
				Independence at Home coordinator means, with respect to a
				participant, an individual who—
									(A)is employed by an Independence at Home
				organization and is responsible for coordinating all of the services of the
				participant’s Independence at Home plan;
									(B)is a licensed health professional, such as
				a physician, registered nurse, nurse practitioner, clinical nurse specialist,
				physician assistant, or other health care professional as the Secretary
				determines appropriate, who has at least one year of experience providing and
				coordinating medical and related services for individuals in their homes;
				and
									(C)serves as the primary point of contact
				responsible for communications with the participant and for facilitating
				communications with other health care providers under the plan.
									(7)Independence at home
				organizationThe term
				Independence at Home organization means a provider of services, a
				physician or physician group practice, a nurse practitioner or nurse
				practitioner group practice which receives payment for services furnished under
				this title (other than only under this section) and which—
									(A)has entered into an agreement under
				subsection (a)(2) to provide an Independence at Home program under this
				section;
									(B)(i)provides all of the services of the
				Independence at Home plan in a participant’s home or place of residence,
				or
										(ii)if the organization is not able to provide
				all such services in such home or residence, has adequate mechanisms for
				ensuring the provision of such services by one or more qualified
				entities;
										(C)has Independence at Home physicians,
				clinical nurse specialists, nurse practitioners, or physician assistants
				available to respond to patient emergencies 24 hours a day, seven days a
				week;
									(D)accepts all eligible beneficiaries from the
				organization’s service area, as determined under the agreement with the
				Secretary under this section, except to the extent that qualified staff are not
				available; and
									(E)meets other requirements for such an
				organization under this section.
									(8)Independence at Home
				physicianThe term
				Independence at Home physician means a physician who—
									(A)is employed by or affiliated with an
				Independence at Home organization, as required under paragraph (7)(C), or has
				another contractual relationship with the Independence at Home organization
				that requires the physician to make in-home visits and to be responsible for
				the plans of care for the physician’s patients;
									(B)is certified—
										(i)by the American Board of Family Physicians,
				the American Board of Internal Medicine, the American Osteopathic Board of
				Family Physicians, the American Osteopathic Board of Internal Medicine, the
				American Board of Emergency Medicine, or the American Board of Physical
				Medicine and Rehabilitation; or
										(ii)by a Board recognized by the American Board
				of Medical Specialties and determined by the Secretary to be appropriate for
				the Independence at Home program;
										(C)has—
										(i)a certification in geriatric medicine as
				provided by American Board of Medical Specialties; or
										(ii)passed the clinical competency examination
				of the American Academy of Home Care Physicians and has substantial experience
				in the delivery of medical care in the home, including at least two years of
				experience in the management of Medicare patients and one year of experience in
				home-based medical care including at least 200 house calls; and
										(D)has furnished services during the previous
				12 months for which payment is made under this title.
									(9)Independence at Home nurse
				practitionerThe term
				Independence at Home nurse practitioner means a nurse practitioner
				who—
									(A)is employed by or affiliated with an
				Independence at Home organization, as required under paragraph (7)(C), or has
				another contractual relationship with the Independence at Home organization
				that requires the nurse practitioner to make in-home visits and to be
				responsible for the plans of care for the nurse practitioner’s patients;
									(B)practices in accordance with State law
				regarding scope of practice for nurse practitioners;
									(C)is certified—
										(i)as a Gerontologic Nurse Practitioner by the
				American Academy of Nurse Practitioners Certification Program or the American
				Nurses Credentialing Center; or
										(ii)as a family nurse practitioner or adult
				nurse practitioner by the American Academy of Nurse Practitioners Certification
				Board or the American Nurses Credentialing Center and holds a certificate of
				Added Qualification in gerontology, elder care or care of the older adult
				provided by the American Academy of Nurse Practitioners, the American Nurses
				Credentialing Center or a national nurse practitioner certification board
				deemed by the Secretary to be appropriate for an Independence at Home program;
				and
										(D)has furnished services during the previous
				12 months for which payment is made under this title.
									(10)Independence at Home planThe term Independence at Home
				plan means a plan established under subsection (d)(2) for a specific
				participant in an Independence at Home program.
								(11)Independence at Home programThe term Independence at Home
				program means a program described in subsection (d) that is operated by
				an Independence at Home organization.
								(12)ParticipantThe term participant means an
				eligible beneficiary who has voluntarily enrolled in an Independence at Home
				program.
								(13)Qualified entityThe term qualified entity
				means a person or organization that is licensed or otherwise legally permitted
				to provide the specific service (or services) provided under an Independence at
				Home plan that the entity has agreed to provide.
								(14)Qualifying functional
				impairmentThe term
				qualifying functional impairment means an inability to perform,
				without the assistance of another person, two or more activities of daily
				living.
								(15)Qualified individualThe term qualified individual
				means a individual that is licensed or otherwise legally permitted to provide
				the specific service (or services) under an Independence at Home plan that the
				individual has agreed to provide.
								(c)Identification and enrollment of
				prospective program participants
								(1)Notice to eligible independence at home
				beneficiariesThe Secretary
				shall develop a model notice to be made available to Medicare beneficiaries
				(and to their caregivers) who are potentially eligible for an Independence at
				Home program by participating providers and by Independence at Home programs.
				Such notice shall include the following information:
									(A)A description of the potential advantages
				to the beneficiary participating in an Independence at Home program.
									(B)A description of the eligibility
				requirements to participate.
									(C)Notice that participation is
				voluntary.
									(D)A statement that all other Medicare
				benefits remain available to beneficiaries who enroll in an Independence at
				Home program.
									(E)Notice that those who enroll in an
				Independence at Home program will be responsible for copayments for house calls
				made by Independence at Home physicians, physician assistants, or by
				Independence at Home nurse practitioners, except that such copayments may be
				reduced or eliminated at the discretion of the Independence at Home physician,
				physician assistant, or Independence at Home nurse practitioner involved in
				accordance with subsection (f).
									(F)A description of the services that could be
				provided.
									(G)A description of the method for
				participating, or withdrawing from participation, in an Independence at Home
				program or becoming no longer eligible to so participate.
									(2)Voluntary participation and
				choiceAn eligible
				beneficiary may participate in an Independence at Home program through
				enrollment in such program on a voluntary basis and may terminate such
				participation at any time. Such a beneficiary may also receive Independence at
				Home services from the Independence at Home organization of the beneficiary’s
				choice but may not receive Independence at Home services from more than one
				Independence at Home organization at a time.
								(d)Independence at Home program
				requirements
								(1)In generalEach Independence at Home program shall,
				for each participant enrolled in the program—
									(A)designate—
										(i)an Independence at Home physician or an
				Independence at Home nurse practitioner; and
										(ii)an Independence at Home coordinator;
										(B)have a process to ensure that the
				participant received an Independence at Home assessment before enrollment in
				the program;
									(C)with the participation of the participant
				(or the participant’s representative or caregiver), an Independence at Home
				physician, a physician assistant under the supervision of an Independence at
				Home physician and as permitted under State law, or an Independence at Home
				nurse practitioner, and the Independence at Home coordinator, develop an
				Independence at Home plan for the participant in accordance with paragraph
				(2);
									(D)ensure that the participant receives an
				Independence at Home assessment at least every 6 months after the original
				assessment to ensure that the Independence at Home plan for the participant
				remains current and appropriate;
									(E)implement all of the services under the
				participant’s Independence at Home plan and in instances in which the
				Independence at Home organization does not provide specific services within the
				Independence at Home plan, ensure that qualified entities successfully provide
				those specific services; and
									(F)provide for an electronic medical record
				and electronic health information technology to coordinate the participant’s
				care and to exchange information with the Medicare program and electronic
				monitoring and communication technologies and mobile diagnostic and therapeutic
				technologies as appropriate and accepted by the participant.
									(2)Independence at home plan
									(A)In generalAn Independence at Home plan for a
				participant shall be developed with the participant, an Independence at Home
				physician, a physician assistant under the supervision of an Independence at
				Home physician and as permitted under State law, an Independence at Home nurse
				practitioner, or an Independence at Home coordinator, and, if appropriate, one
				or more of the participant’s caregivers and shall—
										(i)document the chronic conditions,
				co-morbidities, and other health needs identified in the participant’s
				Independence at Home assessment;
										(ii)determine which services under an
				Independence at Home plan described in subparagraph (C) are appropriate for the
				participant; and
										(iii)identify the qualified entity responsible
				for providing each service under such plan.
										(B)Communication of individualized
				independence at home plan to the independence at home coordinatorIf the individual responsible for
				conducting the participant’s Independence at Home assessment and developing the
				Independence at Home plan is not the participant’s Independence at Home
				coordinator, the Independence at Home physician or Independence at Home nurse
				practitioner is responsible for ensuring that the participant’s Independence at
				Home coordinator has such plan and is familiar with the requirements of the
				plan and has the appropriate contact information for all of the members of the
				Independence at Home care team.
									(C)Services provided under an independence at
				home planAn Independence at
				Home organization shall coordinate and make available through referral to a
				qualified entity the services described in the following clauses (i) through
				(iii) to the extent they are needed and covered by under this title and shall
				provide the care coordination services described in the following clause (iv)
				to the extent they are appropriate and accepted by a participant:
										(i)Primary care services, such as physician
				visits, diagnosis, treatment, and preventive services.
										(ii)Home health services, such as skilled
				nursing care and physical and occupational therapy.
										(iii)Phlebotomy and ancillary laboratory and
				imaging services, including point of care laboratory and imaging
				diagnostics.
										(iv)Care coordination services, consisting
				of—
											(I)Monitoring and management of medications by
				a pharmacist who is certified in geriatric pharmacy by the Commission for
				Certification in Geriatric Pharmacy or possesses other comparable certification
				demonstrating knowledge and expertise in geriatric pharmacotherapy, as well as
				assistance to participants and their caregivers with respect to selection of a
				prescription drug plan under part D that best meets the needs of the
				participant’s chronic conditions.
											(II)Coordination of all medical treatment
				furnished to the participant, regardless of whether such treatment is covered
				and available to the participant under this title.
											(III)Self-care education and preventive care
				consistent with the participant’s condition.
											(IV)Education for primary caregivers and family
				members.
											(V)Caregiver counseling services and
				information about, and referral to, other caregiver support and health care
				services in the community.
											(VI)Referral to social services, such as
				personal care, meals, volunteers, and individual and family therapy.
											(VII)Information about, and access to, hospice
				care.
											(VIII)Pain and palliative care and end-of-life
				care, including information about developing advanced directives and physicians
				orders for life sustaining treatment.
											(3)Primary treatment role within an
				Independence at Home care teamAn Independence at Home physician, a
				physician assistant under the supervision of an Independence at Home physician
				and as permitted under State law, or an Independence at Home nurse practitioner
				may assume the primary treatment role as permitted under State law.
								(4)Additional responsibilities
									(A)Outcomes reportEach Independence at Home organization
				offering an Independence at Home program shall monitor and report to the
				Secretary, in a manner specified by the Secretary, on—
										(i)patient outcomes;
										(ii)beneficiary, caregiver, and provider
				satisfaction with respect to coordination of the participant’s care; and
										(iii)the achievement of mandatory minimum
				savings described in subsection (e)(6).
										(B)Additional requirementsEach such organization and program shall
				provide the Secretary with listings of individuals employed by the
				organization, including contract employees, and individuals with an ownership
				interest in the organization and comply with such additional requirements as
				the Secretary may specify.
									(e)Terms and conditions
								(1)In generalAn agreement under this section with an
				Independence at Home organization shall contain such terms and conditions as
				the Secretary may specify consistent with this section.
								(2)Clinical, quality improvement, and
				financial requirementsThe
				Secretary may not enter into an agreement with such an organization under this
				section for the operation of an Independence at Home program unless—
									(A)the program and organization meet the
				requirements of subsection (d), minimum quality and performance standards
				developed under paragraph (3), and such clinical, quality improvement,
				financial, program integrity, and other requirements as the Secretary deems to
				be appropriate for participants to be served; and
									(B)the organization demonstrates to the
				satisfaction of the Secretary that the organization is able to assume financial
				risk for performance under the agreement with respect to payments made to the
				organization under such agreement through available reserves, reinsurance, or
				withholding of funding provided under this title, or such other means as the
				Secretary determines appropriate.
									(3)Minimum quality and performance
				standards
									(A)In generalThe Secretary shall develop mandatory
				minimum quality and performance standards for Independence at Home
				organizations and programs.
									(B)Standards to be includedSuch standards shall include measures
				of—
										(i)improvement in participant outcomes;
										(ii)improvement in satisfaction of the
				beneficiary, caregiver, and provider involved; and
										(iii)cost savings consistent with paragraph
				(6).
										(C)Minimum participation
				standardSuch standards shall
				include a requirement that, for any year after the first year and except as the
				Secretary may provide for a program serving a rural area, an Independence at
				Home program had an average number of participants during the previous year of
				at least 100 participants.
									(4)Term of agreement and
				modificationThe agreement
				under this subsection shall be, subject to paragraphs (3)(C) and (5), for a
				period of three years, and the terms and conditions may be modified during the
				contract period by the Secretary as necessary to serve the best interest of the
				beneficiaries under this title or the best interest of Federal health care
				programs or upon the request of the Independence at Home organization.
								(5)Termination and non-renewal of
				agreement
									(A)In generalIf the Secretary determines that an
				Independence at Home organization has failed to meet the minimum performance
				standards under paragraph (3) or other requirements under this section, or if
				the Secretary deems it necessary to serve the best interest of the
				beneficiaries under this title or the best interest of Federal health care
				programs, the Secretary may terminate the agreement of the organization at the
				end of the contract year.
									(B)Required termination where risk to health
				or safety of a participantThe Secretary shall terminate an agreement
				with an Independence at Home organization at any time the Secretary determines
				that the care being provided by such organization poses a threat to the health
				and safety of a participant.
									(C)Termination by Independence at Home
				organizationsNotwithstanding
				any other provision of this subsection, an Independence at Home organization
				may terminate an agreement with the Secretary under this section to provide an
				Independence at Home program at the end of a contract year if the organization
				provides to the Secretary and to the beneficiaries participating in the program
				notification of such termination more than 90 days before the end of such year.
				Paragraphs (6), (8), and (9)(B) shall apply to the organization until the date
				of termination.
									(D)Notice of involuntary
				terminationThe Secretary
				shall notify the participants in an Independence at Home program as soon as
				practicable if a determination is made to terminate an agreement with the
				Independence at Home organization involuntarily as provided in subparagraphs
				(A) and (B). Such notice shall inform the beneficiary of any other Independence
				at Home organizations that might be available to the beneficiary.
									(6)Mandatory minimum savings
									(A)Required
										(i)In generalUnder an agreement under this subsection,
				each Independence at Home organization shall ensure that during any year of the
				agreement for its Independence at Home program, there is an aggregate savings
				in the cost to the program under this title for participating beneficiaries, as
				calculated under subparagraph (B), that is not less than 5 percent of the
				product described in clause (ii) for such participating beneficiaries and
				year.
										(ii)Product describedThe product described in this clause for
				participating beneficiaries in an Independence at Home program for a year is
				the product of—
											(I)the estimated average monthly costs that
				would have been incurred under parts A and B (and, to the extent cost
				information is available, part D) if those beneficiaries had not participated
				in the Independence at Home program; and
											(II)the number of participant-months for that
				year.
											(B)Computation of aggregate savings
										(i)Model for calculating savingsThe Secretary shall contract with a
				nongovernmental organization or academic institution to independently develop
				an analytical model for determining whether an Independence at Home program
				achieves at least savings required under subparagraph (A) relative to costs
				that would have been incurred by Medicare in the absence of Independence at
				Home programs. The analytical model developed by the independent research
				organization for making these determinations shall utilize state-of-the-art
				econometric techniques, such as Heckman’s selection correction methodologies,
				to account for sample selection bias, omitted variable bias, or problems with
				endogeneity.
										(ii)Application of the modelUsing the model developed under clause (i),
				the Secretary shall compare the actual costs to Medicare of beneficiaries
				participating in an Independence at Home program to the predicted costs to
				Medicare of such beneficiaries to determine whether an Independence at Home
				program achieves the savings required under subparagraph (A).
										(iii)Revisions of the modelThe Secretary shall require that the model
				developed under clause (i) for determining savings shall be designed according
				to instructions that will control, or adjust for, inflation as well as risk
				factors including, age, race, gender, disability status, socioeconomic status,
				region of country (such as State, county, metropolitan statistical area, or zip
				code), and such other factors as the Secretary determines to be appropriate,
				including adjustment for prior health care utilization. The Secretary may add
				to, modify, or substitute for such adjustment factors if such changes will
				improve the sensitivity or specificity of the calculation of costs
				savings.
										(iv)Participant-monthIn making the calculation described in
				subparagraph (A), each month or part of a month in a program year that a
				beneficiary participates in an Independence at Home program shall be counted as
				a participant-month.
										(C)Notice of savings calculationNo later than 30 days before the beginning
				of the first year of the pilot project under this section and 120 days before
				the beginning of any Independence at Home program year after the first such
				year, the Secretary shall publish in the Federal Register a description of the
				model developed under subparagraph (B)(i) and information for calculating
				savings required under subparagraph (A), including any revisions, sufficient to
				permit Independence at Home organizations to determine the savings they will be
				required to achieve during the program year to meet the savings requirement
				under subparagraph (A). In order to facilitate this notice, the Secretary may
				designate a single annual date for the beginning of all Independence at Home
				program years that shall not be later than one year from the date of enactment
				of this section.
									(7)Manner of paymentSubject to paragraph (8), payments shall be
				made by the Secretary to an Independence at Home organization at a rate
				negotiated between the Secretary and the organization under the agreement
				for—
									(A)Independence at Home assessments;
				and
									(B)on a per-participant, per-month basis for
				the items and services required to be provided or made available under
				subsection (d)(2)(C)(iv).
									(8)Ensuring mandatory minimum
				savingsThe Secretary shall
				require any Independence at Home organization that fails in any year to achieve
				the mandatory minimum savings described in paragraph (6) to provide those
				savings by refunding payments made to the organization under paragraph (7)
				during such year.
								(9)Budget neutral payment condition
									(A)In generalUnder this section, the Secretary shall
				ensure that the cumulative, aggregate sum of Medicare program benefit
				expenditures under parts A, B, and D for participants in Independence at Home
				programs and funds paid to Independence at Home organizations under this
				section, shall not exceed the Medicare program benefit expenditures under such
				parts that the Secretary estimates would have been made for such participants
				in the absence of such programs.
									(B)Treatment of savings
										(i)Initial implementation phaseIf an Independence at Home organization
				achieves aggregate savings in a year in the initial implementation phase in
				excess of the mandatory minimum savings described in paragraph (6)(A)(ii), 80
				percent of such aggregate savings shall be paid to the organization and the
				remainder shall be retained by the programs under this title during the initial
				implementation phase.
										(ii)Expanded implementation phaseIf an Independence at Home organization
				achieves aggregate savings in a year in the expanded implementation phase in
				excess of 5 percent of the product described in paragraph (6)(A)(ii)—
											(I)insofar as such savings do not exceed 25
				percent of such product, 80 percent of such aggregate savings shall be paid to
				the organization and the remainder shall be retained by the programs under this
				title; and
											(II)insofar as such savings exceed 25 percent
				of such product, in the Secretary’s discretion, 50 percent of such excess
				aggregate savings shall be paid to the organization and the remainder shall be
				retained by the programs under this title.
											(f)Waiver of coinsurance for house
				callsA physician, physician
				assistant, or nurse practitioner furnishing services related to the
				Independence at Home program in the home or residence of a participant in an
				Independence at Home program may waive collection of any coinsurance that might
				otherwise be payable under section 1833(a) with respect to such services but
				only if the conditions described in section 1128A(i)(6)(A) are met.
							(g)ReportNot later than three months after the date
				of receipt of the independent evaluation provided under subsection (a)(5) and
				each year thereafter during which this section is being implemented, the
				Secretary shall submit to the Committees of jurisdiction in Congress a report
				that shall include—
								(1)whether the Independence at Home programs
				under this section are meeting the minimum quality and performance standards in
				(e)(3);
								(2)a comparative evaluation of Independence at
				Home organizations in order to identify which programs, and characteristics of
				those programs, were the most effective in producing the best participant
				outcomes, patient and caregiver satisfaction, and cost savings; and
								(3)an evaluation of whether the participant
				eligibility criteria identified beneficiaries who were in the top ten percent
				of the highest cost Medicare
				beneficiaries.
								.
				(b)Conforming amendmentSection 1833(a) of such Act (42 U.S.C.
			 1395l(a)) is amended, in the matter before paragraph (1), by inserting
			 and section 1807A(f) after section 1876.
			
